     Case 5:12-cv-05726-JLS Document 141 Filed 06/20/19 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOANN FONZONE,

                       Plaintiff,

       v.                                                           CIVIL ACTION
                                                                     NO. 12-5726
JOE OTERI, et al,

                       Defendants.


                                         ORDER


           AND NOW, this 20th        day of June, 2019, after a status conference held with

Plaintiff and counsel for Defendants on June 19, 2019, it is hereby ORDERED as

follows:

                1. Jury selection and trial currently scheduled for July 15 and July 16,

2019, are continued to a date to be determined;

                2. A status conference shall be held on July 30, 2019, at 2:30 p.m. in the

courtroom of the undersigned, 400 Washington Street, Reading, Pennsylvania;

                3. Plaintiff shall have an attorney enter their appearance on her behalf

prior to the July 30, 2019, status conference; and

                4. The parties shall participate in a settlement conference with the

Honorable Timothy R. Rice as soon as possible.



                                                      BY THE COURT:


                                                      /s/ Jeffrey L. Schmehl
                                                      Jeffrey L. Schmehl, J.
